Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Such claim limitation(s) is/are: “receiving section,” “control section,” and “transmitting section,” respectively,  in claims 12, 18 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-25  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CATT R1-1710968 (‘Group-common PDCCH for NR’, 27th-30th June 2017).
CATT teaches the group-common PDCCH transmission of slot format related information to inform UEs of the number of slots and slot format related information of those slots.  The slots can be indicated as UL/DL/unknown/empty with PDSCH/PUSCH start/end symbols (see Samsung comments on 
With respect to the claims, references to the prior art appear in parenthesis.
Claims
12. (New) A terminal (CATT R1-1710968, UEs are terminals) comprising: 
a receiving section that receives first downlink control information (DCI) indicating a certain time resource indicated by slot format related information (UE receives (i.e. downlink direction) the slot format related information (i.e. control information) for one or more slots (i.e. time resource) in section 1 Introduction on page 1); and 
a control section that when a physical shared channel is scheduled to the certain time resource, controls at least one of reception and transmission of the physical shared channel in the certain time resource (SFI (slot format related information) includes UL/DL/unknown/empty where the resources can be on the PDSCH/PUSCH (i.e. reception on PDSCH and transmission on PUSCH) –see Samsung’s comments on page 8) .

13. (New) The terminal according to claim 12, wherein when a physical downlink shared channel is scheduled to the certain time resource by second DCI, the control section controls reception of the physical downlink shared channel in the certain time resource (Scenario on page 4 where the SFI is in conflict with other DCI and UE behavior can include the DCI having priority for the same slot—note that the slots can be PDSCH/PUSCH for reception or transmission based on Samsung’s comments on page 8).

14. (New) The terminal according to claim 12, wherein when a physical uplink shared channel is scheduled to the certain time resource by third DCI, the control section controls transmission of the physical uplink shared channel in the certain time resource (Scenario on page 4 where the SFI is in conflict with other DCI and UE behavior can include the DCI having priority for the same slot—note that the slots can be PDSCH/PUSCH for reception or transmission based on Samsung’s comments on page 8).

15. (New) The terminal according to claim 12, wherein when a physical uplink shared channel is configured in the certain time resource by a higher layer signaling, the control section cancels transmission of the physical uplink shared channel in the certain time resource (Scenario on page 4 where the SFI is in conflict with higher layer signaling RRC signaled UL/DL transmission direction and UE behavior can include the RRC having priority such that SFI transmission is canceled —note that the slots can be PDSCH/PUSCH for reception or transmission based on Samsung’s comments on page 8).

16. (New) The terminal according to claim 12, wherein the certain time resource differs from an uplink time resource and a downlink time resource (SFI can indicate that the time resource is unknown or empty which differs from the UL/DL in Samsung’s comment (“SFI (UL/DL/unknown/empty)” on page 8).

17. (New) A radio communication (CATT R1-1710968, UEs are terminals) method comprising: 
receiving first downlink control information (DCI) indicating a certain time resource indicated by slot format related information (UE receives (i.e. downlink direction) the slot format related information (i.e. control information) for one or more slots (i.e. time resource) in section 1 Introduction on page 1); and 
when a physical shared channel is scheduled to the certain time resource, controlling at least one of reception and transmission of the physical shared channel in the certain time resource (SFI (slot format related information) includes UL/DL/unknown/empty where the resources can be on the PDSCH/PUSCH (i.e. reception on PDSCH and transmission on PUSCH) –see Samsung’s comments on page 8).

18. (New) A base station (CATT R1-1710968, NW are the base station end and UEs are terminals)  comprising: 
a transmitting section that transmits first downlink control information (DCI) indicating a certain time resource indicated by slot format related information (NW (i.e. base station) transmits group-common PDCCH (i.e. downlink control information) including the slot format related information for one or more slots (i.e. time resource) in section 1 Introduction on page 1); and 
a control section that when a physical shared channel is scheduled to the certain time resource, controls at least one of reception and transmission of the physical shared channel in the certain time resource (SFI (slot format related information) includes UL/DL/unknown/empty where the resources can be on the PDSCH/PUSCH (i.e. reception on PDSCH and transmission on PUSCH) –see Samsung’s comments on page 8).

19. (New) A system (CATT R1-1710968, NW are the base station end and UEs are terminals) comprising a base station and a terminal, 
wherein the base station comprises: 
a transmitting section that transmits first downlink control information (DCI) indicating a certain time resource indicated by slot format related information (NW (i.e. base station) transmits group-common PDCCH (i.e. downlink control information) including the slot format related information for one or more slots (i.e. time resource) in section 1 Introduction on page 1), and 
the terminal comprises: 
a receiving section that receives the first DCI (UE receives (i.e. downlink direction) the slot format related information (i.e. control information) for one or more slots (i.e. time resource) in section 1 Introduction on page 1); and 
a control section that when a physical shared channel is scheduled to the time resource, controls at least one of reception and transmission of the physical shared channel in the certain time resource (SFI (slot format related information) includes UL/DL/unknown/empty where the resources can be on the PDSCH/PUSCH (i.e. reception on PDSCH and transmission on PUSCH) –see Samsung’s comments on page 8).

20. (New) The terminal according to claim 13, wherein when a physical uplink shared channel is scheduled to the certain time resource by third DCI, the control section controls transmission of the physical uplink shared channel in the certain time resource (Scenario on page 4 where the SFI is in conflict with other DCI and UE behavior can include the DCI having priority for the same slot—note that the slots can be PDSCH/PUSCH for reception or transmission based on Samsung’s comments on page 8).

21. (New) The terminal according to claim 13, wherein when a physical uplink shared channel is configured in the certain time resource by a higher layer signaling, the control section cancels transmission of the physical uplink shared channel in the certain time resource (Scenario on page 4 where the SFI is in conflict with higher layer signaling RRC signaled UL/DL transmission direction and UE behavior can include the RRC having priority such that SFI transmission is canceled —note that the slots can be PDSCH/PUSCH for reception or transmission based on Samsung’s comments on page 8).

22. (New) The terminal according to claim 14, wherein when a physical uplink shared channel is configured in the certain time resource by a higher layer signaling, the control section cancels transmission of the physical uplink shared channel in the certain time resource (Scenario on page 4 where the SFI is in conflict with higher layer signaling RRC signaled UL/DL transmission direction and UE behavior can include the RRC having priority such that SFI transmission is canceled —note that the slots can be PDSCH/PUSCH for reception or transmission based on Samsung’s comments on page 8).

23. (New) The terminal according to claim 13, wherein the certain time resource differs from an uplink time resource and a downlink time resource (SFI can indicate that the time resource is unknown or empty which differs from the UL/DL in Samsung’s comment (“SFI (UL/DL/unknown/empty)” on page 8).

24. (New) The terminal according to claim 14, wherein the certain time resource differs from an uplink time resource and a downlink time resource (SFI can indicate that the time resource is unknown or empty which differs from the UL/DL in Samsung’s comment (“SFI (UL/DL/unknown/empty)” on page 8).

25. (New) The terminal according to claim 15, wherein the certain time resource differs from an uplink time resource and a downlink time resource (SFI can indicate that the time resource is unknown or empty which differs from the UL/DL in Samsung’s comment (“SFI (UL/DL/unknown/empty)” on page 8).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        March 21, 2022